Citation Nr: 1548511	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right arm and hand.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability, to include arthritis.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2015, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have residuals of an injury to the right arm and hand that are related to his military service.

2.  The Veteran does not have a low back disability that is related to his military service.

3.  The Veteran does not have a right knee disability, to include arthritis, that is related to his military service.

4.  The Veteran is not shown to have had combat with the enemy while serving on active duty and the most probative evidence of record does not support a diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the right arm and hand are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a low back disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right knee disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The RO sent the Veteran letters in April 2009 and January 2012, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Pelegrini, 18 Vet. App. at 120.  These letters informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was informed in the letters about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional relevant private evidence was subsequently added to the case after the April 2009 letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in April 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinions obtained in this case are adequate, as they involve review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has the disabilities at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2015 videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain whether the Veteran currently has residuals of an injury to the arm and hand, a low back disability, a right knee disability, to include arthritis, and/or PTSD that is causally related to his military service.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran seeks service connection for residuals of an injury to the right arm and hand, for a low back disability, for a right knee disability, and for PTSD, as he contends that all of these disabilities are causally related to service.    

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Musculoskeletal Disabilities

The Veteran's service treatment records do not reveal any complaints or adverse clinical findings of right upper extremity, low back, or right knee disability, including on separation examination in July 1972.  His spine, extremities, and skin were normal.  The Veteran was sent to the Emergency Room in June 1972 due to a sprain of the navicular cuboid ligament; X-rays were negative.  He was told not to run for a week.

Treatment records dated from July 2006 to January 2009 from J. S. Shaw, M.D., reveal an assessment in January 2007 of degenerative arthritis disc disease of the lumbosacral spine with right leg radiculopathy.  Right knee pain was reported in April 2007.

April 2007 X-rays of the knees from D. J. Copley, M.D., reveal degenerative changes.

An October 2007 MRI of the lumbar spine from Kershaw County Medical Center shows disc protrusions.

According to a November 2007 statement from Y. Kuzbary, M.D., the Veteran had early degenerative change in the lower lumbar spine.

Private treatment records dated from August to November 2009 reveal that the Veteran was receiving steroid injections for right knee arthritis.

According to a March 2010 statement from G. E. Pennebaker, M.D., the Veteran reported a history of falling about 25 feet from a telephone pole in service onto his right side, with subsequent development of arthritis in the right shoulder, elbow, low back, and knee.  Dr. Pennebaker opined that his arthritis could be related to his injury in service.

Statements from the Veteran's wife and mother attest to his telling them about his injuries in 1972 after he fell from a 25 foot pole.  The Veteran's mother noted that she saw scars on his arm when he returned from service.

A VA musculoskeletal evaluation, which included review of the claims file, was conducted in April 2012.  It was reported that the Veteran had less back movement than normal and pain on back movement; forward flexion of the low back was to 80 degrees.  His low back problems impacted his ability to work, with increased pain after a 12 hour shift.  Multilevel degenerative disc disease was diagnosed.  The examiner concluded that, because there was no evidence of injury or treatment to the back in service, his low back condition was not related to service.  Evaluation of the right knee revealed less movement than normal, excess fatigability, incoordination, and pain on movement.  Flexion of the right knee was to 95 degrees.  His knee disability impacted his ability to work.  Degenerative joint disease of the knees was diagnosed.  The examiner concluded that the Veteran's right knee disability was not related to military service because there was no evidence of injury or treatment of the right knee in service and no evidence of previous fracture or posttraumatic deformity on X-rays.  

Scar examination in April 2012 revealed linear scars of the right medial arm and medial forearm; one scar was 1.5 centimeters and the other was 7 centimeters.  Scars of the right forearm and arm were diagnosed.  The examiner opined that because there was no evidence of injury in service that would cause scarring to the right upper extremity, the condition was not related to service. 

Also on file is a January 2013 statement from the Veteran's brother-in-law that the Veteran returned home from service in August 1972 on crutches with a sprain of the navicular cuboid ligament of the ankle due to a fall from a pole in service.

The Veteran and his wife testified at his April 2015 videoconference hearing that he injured his right arm, right hand, low back, and right knee in service when he fell off a 25 foot pole but that this injury was not put in his service records.

There is evidence on file both for and against the Veteran's claims for service connection for disabilities of the low back and right knee.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the April 2012 VA nexus opinion against the claims to be of more probative value, when considered along with the other evidence of record, than the March 2010 private opinion in favor of the claims.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).


In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

With respect to the claims for low back disability and for right knee disability, there were no complaints of low back or right knee disability in service.  The only notation in service involved a sprain of the ankle, and X-rays of the ankle were negative.  The initial post-service medical evidence of a low back or right knee disability was not until January 2007, which is more than 34 years after service discharge.  Moreover, the April 2012 VA opinion on file, which is based on an 
in-person examination of the Veteran and a review of the record, and which includes a rationale, is against the claims.  

Although Dr. Pennebaker said in March 2010 that the Veteran's low back and right knee conditions could be related to the history of a 25 foot fall in service, this opinion appears to be based on the Veteran's subjective history and not on a review of the claims file.  Moreover, by using the term "could be related, "this opinion is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Accordingly, the Board does not afford significant probative weight to Dr. Pennebaker's opinion.  Consequently, the evidence does not relate the Veteran's current low back and right knee degenerative disease to service. 

The Veteran is competent to report his subjective symptoms, such as pain, and the Veteran's wife is competent to report her observations of his condition.  However, neither the Veteran nor his wife is competent to report that he has a disability of the lumbar spine or right knee due to service.  The diagnosis of conditions such as degenerative disease and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

With respect to the issue of entitlement to residuals of an injury to the right arm and hand, the only post-service medical evidence of a right arm disability is the April 2012 finding of scars of the right arm and forearm.  Although the Veteran's mother provided a lay statement in August 2011 in which she noted that she saw scars on his arms and wrists when he returned from service in 1972, the July 1972 medical examination report at service separation indicates that the Veteran's skin was normal.  Moreover, there is no post-service medical evidence of a right upper extremity disability, including scarring, until the VA evaluation in April 2012.  Consequently, the Board finds the contemporaneous medical record in July 1972 to be of more probative value that the contentions of the Veteran and the recollections of the Veteran's mother approximately 39 years after service.  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for residuals of an injury of the right arm and hand, for a low back disability, and for a right knee disability, to include arthritis, the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






PTSD

The Veteran contends that he has PTSD due to service trauma.  According to his Form DD-214, Certificate of Release or Discharge from Active Duty, he was a wireman.  He was not awarded any medals indicative of combat.

With regard to PTSD, requisite for a grant of service connection is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of PTSD.

VA treatment records dated from November 2010 to May 2014 do not contain a diagnosis of PTSD.

According to an August 2011 statement from Dr. Pennebaker, the Veteran had had a recent evaluation that was suggestive of his having PTSD.  Dr. Pennebaker opined that the Veteran's chronic pain from injuries in service may have contributed to his PTSD.

Based on information supplied by the Veteran, a request was made in 2013 and 2014 for stressor verification of the Veteran's contention that, when he was working the switchboard at HQ 9th Command Camp in Pendleton, California in June 1972, a soldier pulled his weapon and fired a shot that missed hitting his left ear by approximately 12 inches; the soldier was taken into custody.  According to a May 2013 reply from the Marine Corp Historical Center, it did not maintain the operational records that would verify the Veteran's claim and recommended that a request be sent to the National Archives and Records Administration.  According to a February 2014 reply from the National Archives, there were no records available for the Veteran's battalion during the period in question.  A March 2014 report from the Joint Services Records Research Center (JSRRC) concluded that, based on the finding from the Marine Corp Historical Center and the National Archives and Records Administration, the JSRRC was unable to corroborate the stressor identified by the Veteran.

The Veteran and his wife testified at his video hearing in April 2015 that his psychiatric problems began in service as a result of almost being shot and of falling off of a 25 foot pole and that PTSD has been diagnosed by a VA physician.

The evidence of record does not show that the Veteran participated in combat and no in-service stressor has been confirmed.  Further, the Veteran has not made any specific assertions that he has PTSD as a result of engaging in combat.  His military occupational specialty was wireman.  As there is no evidence that the Veteran engaged in combat, service connection for PTSD requires credible supporting evidence that a claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Moreover, the evidence does not show a diagnosis of PTSD by an appropriate medical professional.  Although Dr. Pennebaker referred to a diagnosis of PTSD, Dr. Pennebaker is involved in Primary Care and is not a qualified medical professional.  There is no diagnosis of PTSD in the VA treatment records on file.

In fact, a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred. 

The Board observes that if a claimed stressor relates to combat, service department evidence that the Veteran engaged in combat, or received certain personal awards normally associated with combat, will be accepted (in the absence of evidence to the contrary) as conclusive evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

While the question of whether a proven stressor is sufficient to support a diagnosis of PTSD is a medical question, the question of whether an alleged stressor actually occurred is a question for VA adjudicators.  Cohen.  Further, the matter of whether there is credible supporting evidence of a Veteran's account of a stressor is a question of fact and credibility to be determined by the Board.  Research by the Marine Corp Historical Center and the National Archives and Records Administration was unable to verify the Veteran's claim that he was almost shot by another soldier and he has admitted that there are no records of his fall from a 25 foot pole in his service treatment records.  His service treatment records refer only to a sprain of the foot without additional explanation; X-rays of the foot were negative.  

The lack of sufficiently credible supporting evidence of a claimed stressor is the determinative factor in this case.  In short, all of the requirements for service connection for PTSD have not been fulfilled, and, consequently, entitlement to service connection for PTSD is not established. 

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).  

However, the record does not indicate that his military service experiences are encompassed within the new regulation, as his stressors do not involve hostile military or terrorist activity.  For purposes of the revised provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have PTSD as a result of a confirmed service stressor.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of an injury to the right arm and hand is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right knee disability, to include arthritis, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


